—■ Motion to dismiss appeal granted unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be 'argued or submitted when reached. The printing of the record on appeal and the appellant’s points is dispensed with and leave is granted to have the appeal heard upon the original record, except that a certified copy of the indictment shall he substituted in place of the original indictment, and upon typewritten appellant’s points on condition that appellant serves one copy of the typewritten appellant’s points upon the District Attorney of Bronx County and files six copies thereof with the court, with the original record on appeal. Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.